DETAILED ACTION
Election/Restrictions

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to a pharmaceutical preparation, classified in A61P29/00.
II. Claims 8-11, drawn to a scalable method for producing an enriched population of negatively charged extracellular vesicles, classified in A61K9/0019.
III. Claims 12 and 13, drawn to a method of reducing brain inflammation, classified in A61K35/28.
IV. Claims 14 and 15, drawn to a method of improving cognitive function in an animal having a traumatic brain injury, classified in C12N2500/95.
V. Claims 16 and 17, drawn to a method for improving pattern separation function and spatial learning ability, classified in C12N5/0663.
VI. Claim 18, drawn to an enriched population of pharmacologically active n-EVs, classified in A61P43/00.
VII. Claims 19 and 20, drawn to a method for producing an enriched preparation of n-EVs, classified in C07K5/06034.
VIII. Claims 21 and 22, drawn to a method for treating concussion in a human, classified in A61K9/0019.
The inventions are independent or distinct, each from the other because:

Invention I and Inventions III, IV, V, and VIII are related as product and methods of use.  In the instant case, the product of Invention I can be used in any one of the methods of Inventions III, IV, V, and VIII.  The methods of Inventions III, IV, V, and VIII are related because these methods require the use of the composition of Invention I. However, the method steps and intended uses are different between Inventions III, IV, V, and VIII and therefore the methods of these Inventions are patentably distinct.
Invention VI and Inventions III, IV, V, and VIII are related as product and methods of use.  In the instant case, the product of Invention VI can be used in any one of the methods of Inventions III, IV, V, and VIII.  The methods of Inventions III, IV, V, and VIII are related because these methods require the use of the composition of Invention VI. However, the method steps and intended uses are different between Inventions III, IV, V, and VIII and therefore the methods of these Inventions are patentably distinct.
Invention I and Inventions II or VII are related as product and methods of making.  In the instant case, the product of Invention can be made by any one of the methods of Inventions II or VII.  The methods of Inventions II or VII are related because these methods require the production of the composition of Invention I.  However, the method steps and intended uses are different between Inventions II and VII, and therefore the methods of these Inventions are patentably distinct.
Invention VI and Inventions II or VII are related as product and methods of making.  In the instant case, the product of Invention can be made by any one of the methods of Inventions II or VII.  The methods of Inventions II or VII are related because these methods require the production of the composition of Invention VI.  However, the method steps and intended uses are different between Inventions II and VII, and therefore the methods of these Inventions are patentably distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653